internal_revenue_service number info release date cc dom p si 1-cor-107034-00 date we are responding to correspondence submitted on your behalf by mrs requesting relief in order to establish date as the effective date for your s_corporation_election you are ineligible to receive automatic relief under revproc_97_48 because the memphis service_center continued to notify you about the deficient form_2553 after first notifying you within six months of the date your tax_return was filed although we are unable to respond to your request in its current form we are furnishing the following general information relating to your request the internal_revenue_service will not ordinarily issue a private_letter_ruling if the period of limitations on assessment under sec_6501 has lapsed for any taxable_year it appears that your taxable_year is considered closed under this rule please understand that we are only able to entertain requests for subsequent taxable years that remain open announcement copy enclosed provides guidance on seeking relief for late s_corporation elections and inadvertent invalid s_corporation elections generally to request relief for a late or invalid s_corporation_election you must request a private_letter_ruling from the national_office the procedures for requesting a private_letter_ruling are set out in revproc_2000_1 copy enclosed in addition revproc_2000_1 requires taxpayers to submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their last-filed tax_return qualify for a reduced user_fee in the amount of dollar_figure if you are eligible to use the reduced fee provision you must include the statement described in b b of appendix a with your request please review appendix b for a sample format for requesting a private_letter_ruling if you decide to submit a formal request for a private_letter_ruling please explain why your form_2553 was filed late provide documents supporting your intention to be an s_corporation from inception and include the proper user_fee please refer your request to our office by adding the following to the address attn cc dom corp t p o box ben franklin station washington dc direct to cc dom p si br room please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch office of the assistant chief_counsel passthroughs and special industries enclosures announcement revproc_2000_1
